Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Objection
Claim 1 is objected to because of the following informalities:
In claim 1, the limitation of “bending poins” looks to be a typographical error and is considered to be “bending point”.

I) Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification: 
1. The lengths L1, L2 and L3 (from [0017], [0167] and Fig.10B-10D) are not shown in the drawings.
2. The bending points of the filament disclosed throughout the specification are not shown in the Drawings, and it is not clear what points are considered as the bending points for the filament. While the bending points of the gold wire is indicated as B in the Drawings, the bending points of the filament are not shown.
3. A number of the fist bending point is greater than that of the second bending point (for [0021] in the US publication) is not shown in the drawings.
4. The first bending point and the second bending point are arranged alternately  (for [0022] in the US publication) is not shown in the drawings.
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

II) Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lengths and the bending points of the filament sections must be shown or the feature(s) canceled from the claim(s).  While the bending points of the gold wire is indicated as B in the Drawings, the bending point of the filament as claimed is not shown.
 The lengths L1, L2 and L3 and the bending points of the filaments in the claims are not shown in the drawings and it is not clear what lengths are the filament lengths? what points are considered as the bending points? a number of the first bending point is greater than that of the second bending point as claimed is not shown (claim 5), the first bending point and the second bending point are arranged alternately as claimed is not shown  (claim 6).
Further limitations of claim 13, that is “wherein the bending points of the plurality of the LED sections are set as first bending points, and the bending point of the at least one conductive section is set as second bending point, wherein a distance between one of the first bending points and the second bending point is less than that of between one of the first bending point and one of the at least two conductive electrodes in the z-axis” are not shown in the drawings. Also the limitations of claims 14 and 15 are not shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is not clear which parts of the filament sections are the lengths L1, L2 and L3.
For claim 2, it is not clear which parts of the filament sections are the bending points. The same applies to all the claims that recite the “bending points”.
For claim 5, the limitations of “a number of the fist bending point is greater than that of the second bending point” is unclear language, and is also not explained in detail in the specification, other than the general statement of [0021]: In accordance with an embodiment of the present invention, a number of the fist bending point is greater than that of the second bending point.

For claim 6, the limitations of “the first bending point and the second bending point are arranged alternately” is unclear language, and is also not explained in detail in the specification, other than the general statement of [0022]: In accordance with an embodiment of the present invention, the first bending point and the second bending point are arranged alternately.

For claim 13, the limitations of “wherein the bending points of the plurality of the LED sections are set as first bending points, and the bending point of the at least one conductive section is set as second bending point, wherein a distance between one of the first bending points and the second bending point is less than that of between one of the first bending point and one of the at least two conductive electrodes in the z-axis” is unclear language. Neither the specification nor the drawings show the first and second bending points and the corresponding limitations of claim 13.

For claim 14, the limitations of “wherein a distance between adjacent two of the at least two conductive electrodes is less than that of between one of the first bending points and the second bending point in the x-z plane”, is unclear language. Neither the specification nor the drawings show the first and second bending points in claim 14 that is dependent on claim 13.

For claim 15, the limitations of “wherein a distance between two adjacent of the at least two conductive electrodes is greater than that of between one of the first bending points and the second bending point in the y-z plane” is unclear language. Neither the specification nor the drawings show the first and second bending points in claim 15 that is dependent on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   
Regarding claim 1, Ge teaches  an LED light bulb (Fig.1-3 and 5), comprising: a lamp housing 1; a bulb base 8, connected to the lamp housing; a stem 9 connected to the bulb base and located in the lamp housing; and an LED filament, disposed in the lamp housing, wherein points of the LED filament in an xyz coordinates are defined as x, y, and z, an x-y plane of the xyz coordinates is perpendicular to the height direction of the LED light bulb, an z-axis of xyz coordinates is parallel with the stem (See Fig.2 to 5 in Ge, Note: “Fig.10B-10D of instant application with W shaped filament” is relied upon in the rejection), whereas Hakata teaches filament that extends in xyz directions (Fig.7, wherein VVV shaped filament is disclosed, that extends in the xy direction in the top to bottom direction, and in the z direction for the width wise direction; NOTE: since the limitations are unclear and are not clearly described for instant Fig.10B-10D, the filament shapes of these figures are considered for the purposes of examination, wherein the filament has a W shape in top to bottom direction).
 Further, regarding the claimed dimensions/relationships of the LED filament: “wherein the projection of the LED filament on the x-y plane, y-z plane and x-z plane respectively has a length L1, L2 and L3, wherein the length L1, the length L2, and the length L3 are substantially in a ratio of 1: (0.5 to 1) : (0.6 to 0.9) (see Objections and 112 rejections above) ” the dimensions of the bulb filament follow certain standards as disclosed in [0003] of Weijers according to specific regulations ([0008]) and to choose the lengths as claimed, is only considered to be the “optimum” value of the dimensions of the LED filament of a light bulb, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve an omnidirectional light distribution ([0003] in Weijers).

Regarding claim 2, Ge in view of Hakata and Weijers teaches an LED light bulb wherein the LED filament has at least two bending points when the LED filament is bent (the bending points are the highest points wherein elements 41a and 43a in Hakata meet in Fig.7, Note: the entire sections 1,43a and 41a in Hakata are considered as the filament 9; [0045]).

Regarding claim 3, Ge in view of Hakata and Weijers teaches an LED light bulb, wherein a height of at least one of the at least two bending points on the z-axis is greater than that of the stem (the bending points are the highest points wherein elements 41a and 43a in Hakata meet in Fig.7, the stem is the portion wherein 11 is embedded in Hakata).
 
Regarding claim 9, Ge in view of Hakata and Weijers  teaches the LED light bulb, wherein the LED filament comprises: a plurality of LED sections, each of the plurality of LED sections includes at least two LED chips that are electrically connected to each other; at least one conductive section, connected with two adjacent of the plurality of the LED sections; and at least two conductive electrodes 18, respectively disposed on two ends of the LED filament and electrically connected to the LED sections (Fig.6 of Ge wherein the electrodes are elements 18 and the conductive sections are the interior LED connecting elements).

Regarding claim 11, Ge in view of Hakata and Weijers teaches the LED light bulb, wherein a height of the at least two conductive electrodes is less than that of the at least one conductive section in the z direction (see Fig.15 in Ge, wherein the height of conductive sections 16a (or also 21) is greater than electrode 20).

Claims 4-8 ,10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   and further in view of Zhou (CN 203517451 U, English Translation)
Regarding claim 4, Ge in view of Hakata and Weijers teaches the invention set forth in claim 1, but is silent the at least two bending points comprise a first bending point and a second bending point, where a height of the first bending point on the z-axis is greater than that of the second bending point.
 It is well known in the art to use similar sized/shaped (V-shaped) filaments already disclosed in Ge in view of Hakata and Weijers or filaments that are of different heights as disclosed in Zhou in Fig.1 from left to right direction).
Although Zhou teaches the height variation of the filaments from the left to right direction, while Ge in view of Hakata and Weijers teaches the filament arrangement in the top to bottom direction, however from the teachings of Zhou,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use filament segments of varying heights in the top to bottom direction , in the device of Ge in view of Hakata and Weijers in order to achieve the desired directionality of light.

Regarding claim 5, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, but does not teach a number of the fist bending point is greater than that of the second bending point (see objection to Drawings and 112 rejection above). However since Ge in view of Hakata, Weijers and Zhou already teaches the first and second bending points wherein the first bending point has a higher height and the second bending point has lower height (from rejection of claim 4); it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a number of the fist bending point is greater than that of the second bending point, that is number of bending points with higher height is greater than the number of bending points with lower heights in order to optimize the directionality of the illumination.

Regarding claim 6, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, but does not teach the first bending point and the second bending point are arranged alternately (see objection to Drawings and 112 rejection above). However since Ge in view of Hakata, Weijers and Zhou already teaches the first and second bending points wherein the first bending point has a higher height and the second bending point has lower height (from rejection of claim 4); it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the first bending point and the second bending point are arranged alternately in order to optimize the directionality of the illumination.

Regarding claim 7, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the second bending point is between two adjacent bending points on the y-z plane (see the tips/peaks of the V shapes on the top portions of the filaments in Ge and Hakata).

Regarding claim 8, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the first bending point and the second bending point respectively has a bending radius value at R1 and a bending radius value at R2, where the value R1 is the same ( - - as or greater than the value R2  - -, From the teachings of Zhou, wherein the filament sections can be curved instead of being linear and therefore from the teaching  of Zhou,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the tips of the  LED filament sections in Ge in view of Hakata, Weijers and Zhou as curved in order to achieve bendable LED filaments).

Regarding claim 10, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein a plurality of bending points are formed when the plurality of the LED sections and the at least one conductive section are bent (from the teachings of Zhou wherein the LED filaments and the corresponding conductive connections become bendable).

Regarding claim 12, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the bending points of the plurality of the LED sections and the at least two conductive electrodes are substantially on the circumference centered on one of the conductive section in the x-y plane (from the teachings of Zhou wherein the bending points of filaments in Ge in view of Hakata, Weijers are curved, and hence from the shape of the filaments in Ge in view of Hakata, Weijers and Zhou, the limitation of “the bending points of the plurality of the LED sections and the at least two conductive electrodes are substantially on the circumference centered on one of the conductive section in the x-y plane” is fulfilled, Note: instant Fig.10B-10D is relied upon in the rejection, wherein Ge in view of Hakata, Weijers and Zhou teach the filament shapes that are analogous to instant Fig.10B-10D, also see rejection in claim 1 above)

Regarding claim 13, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the bending points of the plurality of the LED sections are set as first bending points, and the bending point of the at least one conductive section is set as second bending point, wherein a distance between one of the first bending points and the second bending point is less than that of between one of the first bending point and one of the at least two conductive electrodes in the z-axis (see Fig.15 in Ge, also see 112 rejection and objection to Drawings above).

Regarding claim 14, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein a distance between adjacent two of the at least two conductive electrodes is less than that of between one of the first bending points and the second bending point in the x-z plane (see Fig.15 in Ge, also see 112 rejection and objection to Drawings above).

Regarding claim 15, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein a distance between two adjacent of the at least two conductive electrodes is greater than that of between one of the first bending points and the second bending point in the y-z plane (see Fig.15 in Ge, also see 112 rejection and objection to Drawings above).
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875